In a negligence action to recover damages for injury to person and property sustained as a result of an automobile ¡accident, defendant appeals from an order of the Supreme Court, Nassau County, dated September 25, 1962, which granted plaintiff’s motion for summary judgment and directed an assessment of damages. (Rules Civ. Prae., rule 113.) Order reversed, without costs, and motion denied. Plaintiff, a passenger in an automobile owned and operated by defendant, was injured when defendant, in making a “ U-turn,” allegedly skidded on sand and gravel, lost control of the automobile, and came in contact with a pole. In our opinion, the record presents a triable ¡ issue of fact as to defendant’s negligence in the operation of the automobile. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.